t c summary opinion united_states tax_court jacqueline thomas minix petitioner v commissioner of internal revenue respondent docket no 12721-13s filed date jacqueline thomas minix pro_se john k parchman for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the sole issue before the court is whether petitioner is entitled to innocent spouse relief under sec_6015 respondent denied petitioner’s request for relief relating to a deficiency from her taxable_year we find that petitioner is not entitled to relief under sec_6015 c or f background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in louisiana at the time her petition was filed on date petitioner married gerald butler petitioner and mr butler jointly filed their federal_income_tax return which was prepared by jules simeon at simeon quick tax service at trial petitioner did not recall signing the return or any details about its preparation and did not believe she had filed it petitioner also offered evidence regarding ongoing health problems and medications that impaired her memory and focus the schedule c profit or loss from business of the return identifies azalea services llc azalea as a clothing store and identifies petitioner as the proprietor petitioner also is shown as the registered agent and officer of azalea with the louisiana secretary of state petitioner testified at trial that mr butler not she was the owner although she could provide no details regarding why she was identified as the owner rather than mr butler petitioner also testified that she knew it was a clothing store and that she went to the store but that she did not work there on or about date petitioner and mr butler separated on date they obtained a final divorce petitioner filed her federal_income_tax return as head_of_household and included losses from azalea on her schedule c liberty tax service prepared petitioner’s return although petitioner had no memory of this return either she acknowledged her signature petitioner testified that in mr butler had threatened her with a firearm and that she had reported this incident to the police she did not have a copy of the police report on date petitioner requested a temporary restraining order against mr butler on date mr butler was escorted by the sheriff to retrieve his personal belongings from the home he shared with petitioner on date respondent issued to petitioner and mr butler a notice_of_deficiency disallowing the deductions claimed on the schedule c for azalea neither petitioner nor mr butler challenged the notice_of_deficiency by petitioning the court on date respondent received petitioner’s form_8857 request for innocent spouse relief for the federal tax_liability on the form_8857 she stated that she did not know in response to whether she signed the return and whether she was involved with the household finances and the preparation of the return petitioner also indicated that she was a victim of spousal abuse or domestic violence during the tax_year in its determination on date the internal_revenue_service office of appeals denied petitioner’s request for innocent spouse relief because the understatement of federal tax_liability was attributable to petitioner’s schedule c business deductions and she failed to show that it would be unfair to hold her responsible discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 upon electing to file jointly each spouse is jointly and severally liable for the entire tax due for that year sec_6013 in certain circumstances however a spouse who filed a joint_return may seek relief from joint_and_several_liability under the procedures in sec_6015 sec_6015 allows a spouse to seek relief from joint_and_several_liability under subsection b or if eligible to allocate the liability according to provisions set forth in subsection c if a taxpayer does not qualify for relief under either subsection b or c the taxpayer may be eligible for equitable relief under subsection f except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir the court applies a de novo scope and standard of review to a taxpayer’s request for innocent spouse relief 132_tc_203 a relief under sec_6015 sec_6015 requires a taxpayer seeking relief from joint_and_several_liability to satisfy five conditions a joint_return was filed for the taxable_year there is an understatement_of_tax attributable to erroneous items of the taxpayer’s spouse the taxpayer establishes that in signing the return he or she did not know and had no reason to know that there was an understatement taking into account all facts and circumstances it would be inequitable to hold the taxpayer liable for the deficiency in tax for the taxable_year attributable to the understatement and the taxpayer timely elects relief under sec_6015 these conditions are stated in the conjunctive and the taxpayer must satisfy all five in order to be awarded relief see alt v commissioner t c pincite generally an erroneous item is attributed to the individual whose activities gave rise to the item sec_1_6015-1 income_tax regs in deciding attribution of erroneous items the court has attributed items to the spouse who wrongfully reported or claimed the item on the return see kellam v commissioner tcmemo_2013_186 the understatement_of_tax is attributable to the erroneous items arising from azalea and reported on the schedule c the schedule c shows petitioner as the proprietor of azalea and the records of the louisiana secretary of state show petitioner as the registered agent and officer petitioner also reported losses from azalea on her return therefore petitioner must show among other things that the erroneous items giving rise to the understatement_of_tax are attributable solely to mr butler as absent an explanation the erroneous items are attributable to her at trial petitioner testified that mr butler not she owned the business but petitioner was unable to explain to the court why she then reported a loss from azalea on her return which she filed as head_of_household after she and mr butler separated as with the return petitioner could not remember filing the return or the circumstances of its preparation but she did acknowledge her signature on the return and did not disavow filing it aside from her testimony petitioner did not offer any documentation or other credible_evidence showing that mr butler was the owner of azalea in in the face of her return and her failed memory and despite her poor health we are unable to credit her testimony about the ownership of azalea given her lack of memory we would need something more concrete to reject the documentary_evidence that contradicts her testimony see hudgins v commissioner tcmemo_2012_260 at i n evaluating a requesting spouse’s claim we are under no obligation to accept self-serving uncorroborated testimony see also 87_tc_74 rejecting taxpayer’s self-serving testimony without corroborative evidence b relief under sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her under subsection d a requesting spouse can make a valid election only if the requesting spouse is no longer married to is not part of the same household as or is legally_separated from his or her spouse the requesting spouse makes a timely election and the secretary does not demonstrate that the requesting spouse had actual knowledge at the time the requesting spouse signed the return of an item giving rise to a deficiency sec_6015 b and c see 115_tc_183 aff’d 282_f3d_326 5th cir stergios v commissioner tcmemo_2009_15 petitioner and mr butler were divorced at the time she submitted her claim for spousal relief and respondent does not dispute that her election for relief was timely respondent argues however that she does not qualify for relief under sec_6015 because the deficiency was attributable to her business azalea and therefore she had actual knowledge of the items giving rise to the deficiency the commissioner must demonstrate actual knowledge by a preponderance_of_the_evidence 116_tc_189 the actual knowledge standard is narrower than the reason to know standard applied under sec_6015 and f mcdaniel v commissioner tcmemo_2009_137 proving actual knowledge requires the commissioner to show that the individual making the election had actual knowledge of the factual circumstances which made the item unallowable as a deduction 116_tc_198 sec_1_6015-3 income_tax regs proving actual knowledge of the tax laws or legal consequences is not required 121_tc_73 in determining actual knowledge joint_ownership is a factor supporting a finding that the requesting spouse had actual knowledge of an erroneous deduction see sec_1_6015-3 income_tax regs petitioner is not entitled to relief under sec_6015 for the same reason that she is not entitled to relief under subsection b we cannot credit petitioner’s testimony that she did not own and knew nothing about azalea in the face of her federal_income_tax return filed as head_of_household on which she claimed tax benefits from azalea she cannot disavow ownership for purposes of her return with no explanation for her return position the most reasonable inference on the basis of the objective evidence before us is that petitioner did have some actual knowledge of the items from azalea giving rise to the understatement_of_tax liability for therefore she is not entitled to relief under sec_6015 c relief under sec_6015 a spouse may be entitled to equitable relief under sec_6015 if she is not eligible for relief under subsection b or c under subsection f the secretary is directed to prescribe procedures to aid in administering the statute these procedures set forth in revproc_2013_34 2013_43_irb_397 outline seven threshold conditions that must be satisfied for the internal_revenue_service to grant relief under sec_6015 revproc_2013_34 sec_4 i r b pincite we consider these factors in the light of the particular facts and circumstances but we are not bound by them see molinet v commissioner tcmemo_2014_109 because of the straightforward nature of the record we need not address all the threshold conditions circumstances and factors listed instead we focus only on the seventh threshold condition which requires that t he income_tax_liability from which the requesting spouse seeks relief be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income unless a specific exception applies the commissioner may consider granting relief regardless of whether the underpayment is attributable to the requesting spouse if any of the following exceptions applies attribution is solely due to operation of community_property law nominal ownership misappropriation of funds abuse or fraud committed by the nonrequesting spouse see revproc_2013_34 sec_4 on these facts we need focus only on abuse as to nominal ownership as explained above we do not credit petitioner’s disavowal of any ownership_interest in the face of her return position and her failed memory revproc_2013_34 sec_4 c iv i r b pincite states that a buse comes in many forms and can include physical psychological sexual or emotional abuse including efforts to control isolate humiliate and intimidate the requesting spouse or to undermine the requesting spouse’s ability to reason independently and be able to do what is required under the tax laws we take all facts and circumstances into account in determining the presence of abuse id sec_4 a requesting spouse must establish that she was the victim of abuse before the return was filed and that as a result of that abuse she was not able to challenge the treatment of any items on the return or was not able to question the payment of any balance due reported on the return for fear of the nonrequesting spouse’s retaliation id sec_4 d on her form_8857 petitioner indicated that she was a victim of spousal abuse or domestic violence during the tax_year petitioner testified that in mr butler threatened her with a firearm and that she reported this incident to the police the record also shows that on date petitioner requested and was granted a temporary restraining order against mr butler and that on date the sheriff escorted mr butler to retrieve his belongings from the house shared with petitioner the court does not dispute the circumstances of petitioner’s marriage however to support relief under sec_6015 claims of abuse require substantiation or at least specificity with regard to the allegations see eg deihl v commissioner tcmemo_2012_176 holding that the taxpayer was not entitled to relief under sec_6015 when her testimony was not credible and she failed to substantiate alleged abuse with a police or medical report aff’d 603_fedappx_527 9th cir petitioner did not link the threats or actions giving rise to the restraining order to the return nor did she provide enough details to allow the court to do so petitioner did not show that as a result of abuse she was not able to challenge the treatment of any items on the return for fear of mr butler’s retaliation instead of claiming that abuse affected her ability to challenge the treatment of items on the return petitioner testified she did not recall filing the return because of poor health and believed she did not do so more importantly petitioner claimed tax losses of azalea on her return filed in after the restraining order was in place against mr butler therefore petitioner has failed to meet her burden of proving that abuse affected her return position on the basis of our examination of the record before us and the parties’ arguments at trial we find petitioner is not entitled to relief under sec_6015 c or f for in reaching our holding we have considered all arguments made and evidence offered and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent because petitioner failed to meet the threshold requirements under revproc_2013_34 2013_43_irb_397 we need not address whether she is entitled to a streamlined determination of equitable relief under sec dollar_figure or whether she is entitled to be considered for relief under the equitable factors in sec_4 see id i r b pincite
